Exhibit 10.1(i)

   bank of oklahoma logo [bo_logo.jpg]         Bershunda J. Burnett
Vice President
918-588-6425
FAX: 918-295-0400
bburnett@bokf.com

 
December 31, 2010
 
 
Ms. Debra Roe
Chief Financial Officer
The Monarch Cement Company
449 1200 Street
Humboldt, KS 66748
 
RE: Ninth Amendment to Agreement dated January 1, 2001 between The Monarch
Cement Company ("Borrower") and Bank of Oklahoma, N.A. ("Lender") in the
aggregate amount of $35,000,000 (the "Loan Agreement"), as amended by First
Amendment dated December 31, 2002, Second Amendment dated December 31, 2003,
Third Amendment dated December 31, 2004, Fourth Amendment dated January 1, 2006,
Fifth Amendment dated December 31, 2006, Sixth Amendment dated December 31,
2007, Seventh Amendment dated December 31, 2008, and Eighth Amendment dated
December 31, 2009.
 
Dear Debbie:
 
Bank of Oklahoma, N.A. ("Lender") is pleased to renew and modify the Loan
Agreement subject to the terms of this letter agreement ("Ninth
Amendment").  Subject to the terms of the Loan Agreement, as amended, and this
Ninth Amendment, the Commitment will be: 1) a $17,825,569.45 Term Loan ("Term
Loan") with a balance of $12,556,341.60 as of December 23, 2010 and 2)
$15,000,000 Revolving Line of Credit ("Revolving Line") that is a renewal of the
$15,000,000 Revolving Line subject to the terms of this letter amendment ("Ninth
Amendment").
 
Section 2 of the Loan Agreement is hereby deleted and replaced with the
following:
 
2. 
The Revolving Line.  Lender agrees to loan Borrower up to $15,000,000 as
Borrower may from time to time request as evidenced by a promissory note in the
form attached as Exhibit B, maturing on December 31, 2011 (which together with
any extensions, renewals and changes in form thereof, is hereinafter referred to
as the "Line Note").  Advances under the Line Note shall be used for working
capital and general corporate purposes, including issuance of letters of credit.

 
 
 
Page 1 of 5
 
 
 
2.1   
Provided there is no Event of Default, Borrower may advance, pay down, and
re-advance funds on the Line Note. 

 
2.2   
 
Letters of Credit shall be issued pursuant to Lender's standard procedure, upon
receipt by Lender of an application; provided that (a) no event of default has
occurred and is continuing, and (b) the requested letter of credit will not
expire after the maturity date of the Line Note.  Borrower shall pay all
standard fees and costs charged by Lender in connection with the issuance of
Letters of Credit.  Lender shall be reimbursed for drawings under the Letters of
Credit either by Borrower or by an advance on the Line Note.

 
2.3   
Borrower may repay the Revolving Line in whole or part at any time without
penalty.

 
2.4   
Interest shall accrue and be payable quarterly as set forth in the Line Note at
a floating interest rate of BOKF National Prime less 0.50%.  Under no
circumstances will the rate on the Revolving Line be less than 3.50%.  The
outstanding principal balance plus accrued interest shall be payable at maturity
date of December 31, 2011. 

 
 
TERMS AND CONDITIONS:  Unless otherwise agreed to in writing by Lender: 
 
1.  
Financial Statements:  Borrower will provide annual audited financial statements
within 120 days of the end of each fiscal year and quarterly unaudited financial
statements within 60 days after the end of each quarter.  Along with quarterly
financial statements, Borrower will provide Lender with its internally-prepared
analysis of cash sources and uses for the four-quarter period then ended, in
form and content to be determined by Borrower and Lender as mutually acceptable.

 
2.  
Capital Budget:  Borrower will provide to Lender, prior to the beginning of
Borrower's fiscal year and with quarterly updates thereafter, its capital
spending budget in form and content determined by Borrower and Lender as
mutually acceptable.  Upon reasonable request by Lender, Borrower will furnish
copies of other information related to planned capital projects. 

 
3.  
Minimum Net Worth:  Borrower's tangible net worth will be determined on the last
day of any fiscal quarter commencing with the quarter ending December 31, 2010,
as defined below: 

 
    a.   
Tangible Net Worth:  Borrower will maintain a minimum Tangible Net Worth (in
accordance with generally accepted accounting principles) of $90,000,000.

    b.   
Adjusted Tangible Net Worth:  Borrower will maintain a minimum Adjusted Tangible
Net Worth of $95,000,000.  Adjusted Tangible Net Worth is defined as Tangible
Net Worth before Other Comprehensive Income.  For purposes of the Adjusted
Tangible Net Worth calculation, Other Comprehensive Income will be

            
 
 
Page 2 of 5
 
 
      
the same as "Accumulated other comprehensive income (loss)" as presented in the
audited financial statements of the Borrower.



            
4.   
Borrower’s Investment Account: Borrower will move its entire investment account
(with the exception of shares of PulteGroup, Inc.) with a balance of
approximately $19,500,000, currently with Edward Jones, to BOSC, Inc. no later
than January 31, 2011. Further, Borrower will pledge said investment account to
Lender as collateral for the Term Loan and Revolving Line, and take all action
and execute all documentation reasonably required by Lender to create and
perfect a lien in favor of Lender on said account no later than January 31,
2011, including executing a Commercial Pledge Agreement and Control Agreement
with respect to the account.  Borrower further agrees that, upon the sale and
withdrawal of any assets held in said investment account, Borrower will pay the
proceeds of such sale to Lender to be applied first to the balance of the
Revolving Line then to the Term Loan, in Lender’s sole discretion. Failure of
Borrower to comply with the requirements of this section by January 31, 2011
will constitute an Event of Default hereunder.

 
5.   
Sale or Merger:  Borrower will not sell to, merge or consolidate with any person
or entity or permit any such merger or consolidation with the Borrower, except
for: 

 
    a.   
mergers between Borrower and any of its subsidiaries or between any of its
subsidiaries, and

    b.   
mergers in which Borrower is the surviving entity. 

 
6.  
Creation or Existence of Liens:  Borrower will not create or permit to exist any
mortgage, pledge, lien or other encumbrance on any of its property, personal or
real, tangible or intangible, other than purchase money liens up to $1,000,000
in the aggregate related to the acquisition of assets of Borrower in the
ordinary course of business. 

 
7.  
Limitation on Indebtedness:  No limitation, other than Borrower will not create,
assume or incur: 

 
    a.   
Secured debt in the aggregate in excess of $1,000,000; and

    b.   
Unsecured debt (other than the Commitment herein) in the aggregate in excess of
$2,000,000. 

 
 
8.  
Change in Ownership:  Borrower will not permit the sale or transfer of capital
stock that results in a change in control of Borrower.  A change in control (as
defined in Borrower's proxy statement) is any merger, consolidation or
disposition of all or substantially all of the assets of Borrower or any
acquisition by any person or group of persons acting in concert who after such
acquisition would own more than 30% of the Borrower's outstanding voting stock.

 
9.  
Reimbursement of Expenses:  Borrower will pay all reasonable and customary
out-of-pocket expenses incurred as part of the Loan Agreement, including but not
limited

 
 
 
 
Page 3 of 5
 
 
      
to reasonable attorney's fees; however, there will be no costs to Borrower for
preparation of this Ninth Amendment, absent material modifications or extended
negotiations.



 
10.  
General Terms:  Borrower agrees to maintain its properties, maintain insurance
in amounts and against risks customary for Borrower's business, maintain all
licenses and permits necessary to conduct Borrower's business, comply with laws
including but not limited to environmental laws and maintain its corporate
existence in good standing.

 
 
EVENTS OF DEFAULT:  Borrower shall be in default under this Agreement upon the
occurrence of any one or more of the following events or conditions, herein
called "Default": 
1.  
Any payment required under any Note or obligation of Borrower to Lender is not
made within ten days of the due date.

 
2.  
Borrower fails to perform or comply with any covenant, obligation, warranty or
provision in this Agreement or in any note or obligation of Borrower to Lender,
and such default continues uncured for thirty days or more from date of
occurrence.

 
3.  
Any warranty, representation, financial information or statement made or
furnished to Lender by or on behalf of Borrower proves to have been false in any
material respect when made or furnished. 

 
4.  
The condemnation, seizure or appropriation of substantially all, or such as in
Lender's reasonable opinion constitutes a material portion of the assets of the
Borrower.

 
5.  
The rendering against Borrower of one or more final judgments, decrees or orders
for payment not covered by insurance, and the continuance of such judgment or
order unsatisfied and in effect for any period of thirty consecutive days
without a stay of execution.

 
6.  
Dissolution or termination of existence of Borrower.

 
7.  
Appointment of a receiver over any part of the property of Borrower, the
assignment of property of Borrower for the benefit of creditors or the
commencement of any proceedings under any bankruptcy or insolvency laws by or
against Borrower.

 
Upon the occurrence or the existence of a Default, Lender may, at its option and
without notice or demand to Borrower, immediately declare due and payable all
liabilities and obligations of Borrower to Lender and exercise all rights and
remedies possessed by Lender.
 
Page 4 of 5
 
GENERAL PROVISIONS:
 
Unless otherwise specified herein, all terms and conditions, representations,
and warranties of Borrower in the Loan Agreement remain in full force and
effect.  In addition to the terms of the Loan Agreement, as modified by this
Ninth Amendment, Borrower consents to the provisions of the Term Note and the
Line Note; provided however, that to the extent any conflict exists between the
Loan Agreement and the Notes, then the Loan Agreement shall be controlling.
 
 

 LENDER:   BORROWER:      Bank of Oklahoma, N.A.    The Monarch Cement Company  
       By:   /s/ Bershunda J. Burnett   By:   /s/ Walter H. Wulf, Jr.        
Bershunda J. Burnett          Walter H. Wulf, Jr.         Vice President 
        President

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Page 5 of 5

   
 

--------------------------------------------------------------------------------

 
 
*000000052969000002095512312010*
PROMISSORY NOTE
 

 Principal  Loan Date  Maturity  Loan No  Call / Coll  Account  Officer
 Initials  $15,000,000.00  12-31-2010  12-31-2011  52969000002  206 -SOK    841
   References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item. Any item above
containing "***" has been omitted due to text length limitations. 

 

 Borrower:  The Monarch Cement Company (TIN:    Lender:  Bank of Oklahoma, N.A.
     48-0340590)      Corporate Banking - 8th Floor      449 1200 Street    
 P.O. Box 2300      Humboldt, KS 66748-1000      Tulsa, OK 74192  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 Principal Amount:     $15,000,000.00 Date of Note:   December 31, 2010 

 
PROMISE TO PAY. The Monarch Cement Company ("Borrower") promises to pay to Bank
of Oklahoma, N.A. ("Lender"), or order, in lawful money of the United States of
America, the principal amount of Fifteen Million & 00/100 Dollars
($15,000,000.00) or so much as may be outstanding, together with interest on the
unpaid outstanding principal balance of each advance. Interest shall be
calculated from the date of each advance until repayment of each advance.
 
PAYMENT. Borrower will pay this loan in one payment of all outstanding principal
plus all accrued unpaid interest on December 31, 2011. In addition, Borrower
will pay regular quarterly payments of all accrued unpaid interest due as of
each payment date, beginning March 31, 2011, with all subsequent interest
payments to be due on the same day of each quarter after that. Unless otherwise
agreed or required by applicable law, payments will be applied first to any
accrued unpaid interest; then to principal; then to any late charges; and then
to any unpaid collection costs. Borrower will pay Lender at Lender's address
shown above or at such other place as Lender may designate in writing.
 
VARIABLE INTEREST RATE. The interest rate on this Note is subject to change from
time to time based on changes in an index which is the BOKF National Prime Rate,
described as the rate of interest set by BOK Financial Corporation, in its sole
discretion, on a daily basis as published by BOK Financial Corporation ("BOKF")
from time to time (the "Index"). The Index is not necessarily the lowest rate
charged by Lender on its loans and is set by Lender in its sole discretion. If
the Index becomes unavailable during the term of this loan, Lender may designate
a substitute index after notifying Borrower. Lender will tell Borrower the
current Index rate upon Borrower's request. The interest rate change will not
occur more often than each day. Borrower understands that Lender may make loans
based on other rates as well. The Index currently is 4.000% per annum. Interest
on the unpaid principal balance of this Note will be calculated as described in
the "INTEREST CALCULATION METHOD" paragraph using a rate of 0.500 percentage
points under the Index, adjusted if necessary for any minimum and maximum rate
limitations described below, resulting in an initial rate of 3.500% per annum
based on a year of 360 days. NOTICE: Under no circumstances will the interest
rate on this Note be less than 3.500% per annum or more than the maximum rate
allowed by applicable law.
 
INTEREST CALCULATION METHOD. Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. All interest payable under
this Note is computed using this method.
 
PREPAYMENT. Borrower may pay without penalty all or a portion of the amount owed
earlier than it is due. Early payments will not, unless agreed to by Lender in
writing, relieve Borrower of Borrower's obligation to continue to make payments
of accrued unpaid interest. Rather, early payments reduce the principal balance
due. Borrower agrees not to send Lender payments marked "paid in full", "without
recourse", or similar language. If Borrower sends such a payment, Lender may
accept it without losing any of Lender's rights under this Note, and Borrower
will remain obligated to pay any further amount owed to Lender. All written
communications concerning disputed amounts, including any check or other payment
instrument that indicates that the payment constitutes "payment in full" of the
amount owed or that is tendered with other conditions or limitations or as full
satisfaction of a disputed amount must be mailed or delivered to: Bank of
Oklahoma, N.A., P.O. Box 248818 Oklahoma City, OK 73124-8818.


LATE CHARGE. If a payment is 10 days or more late, Borrower will be charged
5.000% of the unpaid portion of the regularly scheduled payment.

INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the interest rate on this Note shall be increased to 18.000% per annum
based on a year of 360 days. However, in no event will the interest rate exceed
the maximum interest rate limitations under applicable law.


DEFAULT. Each of the following shall constitute an event of default ("Event of
Default") under this Note:
 
Payment Default. Borrower fails to make any payment when due under this Note.
 
Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.
 
Default in Favor of Third Parties. Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower's property or Borrower's ability to repay this
Note or perform Borrower's obligations under this Note or any of the related
documents.
 
False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower's behalf, or made by Guarantor, or any other
guarantor, endorser, surety, or accommodation party, under this Note or the
related documents in connection with the obtaining of the loan evidenced by this
Note or any security document directly or indirectly securing repayment of this
Note is false or misleading in any material respect, either now or at the time
made or furnished or becomes false or misleading at any time thereafter.
 
Insolvency. The dissolution or termination of Borrower's existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.
 
Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.
 
Execution; Attachment. Any execution or attachment is levied against the
Collateral, and such execution or attachment is not set aside, discharged or
stayed within thirty (30) days after the same is levied.
 
Change in Zoning or Public Restriction. Any change in any zoning ordinance or
regulation or any other public restriction is enacted, adopted or implemented,
that limits or defines the uses which may be made of the Collateral such that
the present or intended use of the Collateral, as specified in the related
documents, would be in violation of such zoning ordinance or regulation or
public restriction, as changed.
 
Default Under Other Lien Documents. A default occurs under any other mortgage,
deed of trust or security agreement covering all or any portion of the
Collateral.
 
Judgment. Unless adequately covered by insurance in the opinion of Lender, the
entry of a final judgment for the payment of money involving more than ten
thousand dollars ($10,000.00) against Borrower and the failure by Borrower to
discharge the same, or cause it to be discharged, or bonded off to Lender's
satisfaction, within thirty (30) days from the date of the order, decree or
process under which or pursuant to which such judgment was entered.
 
Events Affecting Guarantor. Any of the preceding events occurs with respect to
any Guarantor, or any other guarantor, endorser, surety, or accommodation party
of any of the indebtedness or any Guarantor, or any other guarantor, endorser,
surety, or accommodation party dies or becomes incompetent, or revokes or
disputes the validity of, or liability under, any guaranty of the indebtedness
evidenced by this Note.
 
Change In Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.
 
Adverse Change. A material adverse change occurs in Borrower's financial
condition, or lender believes the prospect of payment or performance of this
Note is impaired.
 
 
 

   PROMISSORY NOTE    Loan No: 52969000002 (Continued)  Page 2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Insecurity. Lender in good faith believes itself insecure.
 
LENDER'S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower pay that amount.
 
ATTORNEYS' FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender that amount. This
includes, subject to any limits under applicable law, Lender's attorneys' fees
and Lender's legal expenses, whether or not there is a lawsuit, including
without limitation all attorneys' fees and legal expenses for bankruptcy
proceedings (including efforts to modify or vacate any automatic stay or
injunction), and appeals. If not prohibited by applicable law, Borrower also
will pay any court costs, in addition to all other sums provided by law.
 
JURY WAIVER. Lender and Borrower hereby waive the right to any jury trial in any
action, proceeding, or counterclaim brought by either Lender or Borrower against
the other.
 
GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of
Oklahoma without regard to its conflicts of law provisions. This Note has been
accepted by Lender in the State of Oklahoma.


CHOICE OF VENUE. If there is a lawsuit, Borrower agrees upon Lender's request to
submit to the jurisdiction of the courts of Tulsa County, State of Oklahoma.


RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
debt against any and all such accounts.
 
LINE OF CREDIT. This Note evidences a revolving line of credit. Advances under
this Note, as well as directions for payment from Borrower's accounts, may be
requested orally or in writing by Borrower or by an authorized person. Lender
may, but need not, require that all oral requests be confirmed in writing.
Borrower agrees to be liable for all sums either: (A) advanced in accordance
with the instructions of an authorized person or (B) credited to any of
Borrower's accounts with Lender. The unpaid principal balance owing on this Note
at any time may be evidenced by endorsements on this Note or by Lender's
internal records, including daily computer print-outs. Lender will have no
obligation to advance funds under this Note if: (A) Borrower or any guarantor is
in default under the terms of this Note or any agreement that Borrower or any
guarantor has with Lender, including any agreement made in connection with the
signing of this Note; (B) Borrower or any guarantor ceases doing business or is
insolvent; (C) any guarantor seeks, claims or otherwise attempts to limit,
modify or revoke such guarantor's guarantee of this Note or any other loan with
Lender; (D) Borrower has applied funds provided pursuant to this Note for
purposes other than those authorized by Lender; or (E) Lender in good faith
believes itself insecure.


FINANCIAL STATEMENTS. Borrower agrees to provide Lender with such financial
statements and other related information at such frequencies and in such detail
as Lender may reasonably request.


PAYMENTS. PAYMENTS SHOULD BE REMITTED TO: Bank of Oklahoma, P.O. Box 248818,
Oklahoma City, OK 73124-8818.
 
RENEWAL STATEMENT. This Promissory Note is an extension, renewal and/or
modification of the Promissory Note dated December 31, 2009 in the principal
amount of $15,000,000.00 from the Borrower to Lender and is not a novation or
substitution and shall be deemed effective as of the date set forth as the date
such Promissory Note would have matured if not otherwise renewed or extended
hereby.


SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower's heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.

GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment, demand for payment, and notice of dishonor. Upon any
change in the terms of this Note, and unless otherwise expressly stated in
writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability. All such
parties agree that Lender may renew or extend (repeatedly and for any length of
time) this loan or release any party or guarantor or collateral; or impair, fail
to realize upon or perfect Lender's security interest in the collateral; and
take any other action deemed necessary by Lender without the consent of or
notice to anyone. All such parties also agree that Lender may modify this loan
without the consent of or notice to anyone other than the party with whom the
modification is made. The obligations under this Note are joint and several.

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS.  BORROWER AGREES TO
THE TERMS OF THE NOTE.
 
BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.
 
 
BORROWER:
 

THE MONARCH CEMENT COMPANY
 
By:  /s/ Walter H. Wulf, Jr.                                        
        Walter H. Wulf, Jr., President of The Monarch
        Cement Company
 
 

--------------------------------------------------------------------------------

 
ADDENDUM TO PROMISSORY NOTE
 

 Principal  Loan Date  Maturity  Loan No  Call / Coll  Account  Officer
 Initials  $15,000,000.00  12-31-2010  12-31-2011  52969000002  206 -SOK    841
   References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item. Any item above
containing "***" has been omitted due to text length limitations. 

 

 Borrower:  The Monarch Cement Company (TIN:    Lender:  Bank of Oklahoma, N.A.
     48-0340590)      Corporate Banking - 8th Floor      449 1200 Street    
 P.O. Box 2300      Humboldt, KS 66748-1000      Tulsa, OK 74192  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

This ADDENDUM TO PROMISSORY NOTE is attached to and by this reference is made a
part of the Promissory Note, dated December 31, 2010, and executed in connection
with a loan or other financial accommodations between BANK OF OKLAHOMA, N.A. and
The Monarch Cement Company.
 
Change to Events of Default. The Event of Default "Change In Ownership" in the
Promissory Note shall be replaced in its entirety with the following as of the
date of this Amendment:
 
Change In Ownership. Borrower will not permit the sale or transfer of capital
stock that results in a change in control of Borrower. A change in control (as
defined in Borrower's proxy statement) is any merger, consolidation or
disposition of all or substantially all of the assets of Borrower or any
acquisition by any person or group of persons acting concert who after such
acquisition would own more than thirty percent (30%) of the Borrower's
outstanding voting stock.

The Event of Default "Adverse Change" the Promissory Note shall be replaced in
its entirety with the following as of the date of this Amendment:
 
Adverse Change. A material adverse change occurs in Borrower's financial
condition.
 
Deletion of Event of Default. The Event of Default "Insecurity" shall be deleted
its entirety as of the date of this Amendment.


THIS ADDENDUM TO PROMISSORY NOTE IS EXECUTED ON DECEMBER 31, 2010.
 
 
BORROWER:
 

THE MONARCH CEMENT COMPANY
 
By:  /s/ Walter H. Wulf, Jr.                                        
        Walter H. Wulf, Jr., President of The Monarch
        Cement Company


